Citation Nr: 0118254	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as a residual of a low back injury (low back 
disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant appears to generally have had inactive duty in 
the United States Army Reserves from April 1980 to February 
1998, with multiple periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA), including 
ACDUTRA from April 1980 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO, which denied a claim of service connection for a low back 
disorder.  


REMAND

It must initially be noted that while the appellant was 
primarily a reservist, a "[v]eteran" is a person who served 
in the "active military, naval, or air service," and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (2000).  
Additionally, "[a]ctive service" includes active duty, any 
period of ACDUTRA in which the claimant was disabled by a 
disease or injury incurred or aggravated in line of duty, or 
any period of INACDUTRA in which the claimant was disabled by 
an injury incurred in the line of duty.  38 U.S.C.A. § 
101(24) (2000).  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or for an 
injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991).  

The appellant's periods of ACDUTRA and INACDUTRA have not 
been verified, and an April 1997 Chronological Statement of 
Retirement Points indicates both ACDUTRA and INACDUTRA, the 
exact dates of which remain uncertain.  

All medical records must be obtained, as service connection 
may be granted for any current residuals of a low back injury 
incurred in ACDUTRA or INACDUTRA during the appellant's 
Reserve duty from April 1980 to February 1998.  Additionally, 
while the appellant has submitted some service medical 
records for 1980, 1983 and some later records, the received 
records are in no way complete-particularly in light of the 
assertion of a low back injury during ACDUTRA or INACDUTRA 
between the years 1980 and 1998.  Accordingly, once 
verification of all periods of active duty, membership of an 
active reserve unit, ACDUTRA, and INACDUTRA have been 
verified, copies of all service medical records, including 
those for any inactive or Reserve duty, must be obtained for 
use in the appeal--for dates from April 1980 to the present.  

Finally, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, as 
well as for additional reasons listed above, a Remand is 
required.  

Upon completion of the above, the RO is reminded of the 
heightened duty to explain its findings where service medical 
records are unavailable or incomplete.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Such consideration 
was not afforded to the veteran in this case.

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should appropriately contact 
the veteran and request that she provide 
the names (and for non-VA providers the 
addresses) and approximate dates of 
treatment of any health care provider, 
including VA, who may possess additional 
records, covering the period from 1998 to 
the present.  After obtaining any 
necessary consent, the RO should obtain 
copies of treatment records, to 
specifically include again requesting 
records from Dr. Steven Goldschmidt 
covering the period from June to October 
1992.

2.  The RO should request and obtain 
verification of any and all periods of 
active duty, membership of an active 
reserve unit, ACDUTRA, and/or INACDUTRA 
for the years from April 1980 to February 
1998.  

3.  The RO should additionally request 
and obtain copies of all associated 
medical records for all periods of the 
veteran's active, or inactive duty, 
ACDUTRA, or INACDUTRA, from April 1980 to 
February 1998, as well as all medical 
records regarding the same.  The RO 
should make the above requests to the 
NPRC and the Army National Guard.  Copies 
of the RO's requests, as well as the 
responses from the NPRC and the Army 
National Guard must be maintained in the 
claims file for review.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for an appropriate VA examination 
if deemed warranted.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should 
readjudicate the claim of service 
connection for residuals of a low back 
injury in light of all of the pertinent 
evidence of record (to include that 
associated with the claims file on 
Remand), and all applicable legal 
authority.  

7.  If any decision remains adverse to 
the veteran, she and her representative 
should be issued a supplemental statement 
of the case (SSOC), which includes 
citation to the regulation for service 
connection, 38 U.S.C.A. §§ 101(2), 
101(24), and 106, and afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


